Citation Nr: 1135996	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right scaphoid fracture, nonunion with osteoarthritis (claimed as a right wrist condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1996.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in July 2010 before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the above RO; a transcript is of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a right scaphoid fracture, nonunion with osteoarthritis, has been shown to have its origins in military service.


CONCLUSION OF LAW

A right scaphoid fracture, nonunion with osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Because the Veteran's claim is being granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).


II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The service treatment records (STRs) indicate that on a March 1984 medical history report the Veteran wrote that his right wrist had been hurting when doing pushups.  The examiner noted that the Veteran had sprained his right wrist in 1982.  In December 1990 the Veteran fell and injured his right shoulder.  He complained of numbness to his fingers.  The STRs indicate that on examination he had cyanosis and coldness of the right forearm and hand.  The upper extremities were normal at a September 1992 examination.  In February 1994 the Veteran fell and dislocated his right shoulder again.  The record does not show that X-rays of the right wrist were taken after the 1990 or 1994 dislocations.  October 1995 STRs indicate that when the Veteran fell in December 1990 he landed on his outstretched right hand. 

The post-service treatment records indicate that in March 2006 the Veteran complained of right wrist, forearm and hand pain at private chiropractic treatment.  The Veteran reported that the symptoms began when he fell onto his outstretched arm in 1990 and had persisted since that time.  X-rays showed an apparent non-united fracture of the right scaphoid with degenerative change suggesting that it was not an acute fracture.  A CT study of the right wrist showed a non-united fracture through the waist of the scaphoid with multiple fracture fragments adjacent to the proximal pole and mild degenerative changes of the radiocarpal joint.

Later in April 2006, the Veteran saw R.A.F., M.D., a private orthopedic surgeon.  Dr. F's treatment notes indicate that he reviewed the X-ray and CT scan results and diagnosed a scaphoid nonunion with a collapse pattern of arthritis.  In May 2006 the Veteran underwent a right scaphoid excision with capitolunate fusion.

In a statement submitted in December 2007, Dr. F stated that the fracture to the Veteran's right wrist was "obviously old."  Dr. F had reviewed the service records and noted the complaint from March 1984 of wrist pain while doing pushups and that the records just prior to that were illegible.  He opined that there was overwhelming evidence that the fracture occurred at least ten years prior to his treatment of the Veteran and that it likely occurred during the Veteran's military service.  Dr. F continued that it is likely that the fracture occurred in 1982 and was missed on initial X-ray and then written off as a sprain.  He noted that the scaphoid bone is the most likely in the human body to sustain a fracture that would be overlooked, and that this could lead to a slow progression of arthritis years after failing to heal.

The Veteran testified at the July 2010 hearing that he started to have problems with his wrist in 1982 and that the hand was not X-rayed at that time.  He further testified that when he dislocated in shoulder in 1990 he broke his fall with his right arm and that X-rays of the wrist were not taken.  The right wrist was not X-rayed until the 2006 chiropractic treatment.  The Veteran said that he has not had accidents involving his right wrist since service and that he has had pain since 1982.  The Veteran's spouse testified that he has had pain in his right wrist since his active service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Competency determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the only opinion of record is Dr. F's December 2007 statement that it is likely that the right scaphoid fracture occurred in 1982.  This opinion was based upon treatment of the Veteran and a review of the relevant STRs.  Dr. F supported his opinion with his clinical findings and his expertise regarding scaphoid fractures.  Therefore, the Board assigns the opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.).

The Board finds that the evidence raises a reasonable doubt as to the Veteran's claim of service connection for a right scaphoid fracture, nonunion with osteoarthritis (claimed as a right wrist condition).  Accordingly, the Board concludes that service connection is warranted. 


ORDER

Service connection for a right scaphoid fracture, nonunion with osteoarthritis (claimed as a right wrist condition) is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


